Citation Nr: 1142292	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  10-27 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from March 1943 to October 1945, and from February 1948 to November 1956.  He died in June 2008.  The appellant is advancing her appeal as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant's notice of disagreement was received in March 2009.  A statement of the case was issued in April 2010, and a substantive appeal was received in June 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in June 2008; the death certificate lists aspiration as the immediate cause of death, and lists dementia, severe peripheral vascular disease, acute renal failure and chronic obstructive pulmonary disease (COPD) as other significant conditions contributing to death.  

2.  An amendment to the death certificate includes posttraumatic stress disorder (PTSD) as a significant condition contributing to the Veteran's death.

3.  At the time of the Veteran's death, service connection was in effect for PTSD; residuals, fracture symphysis pubis; degenerative joint disease, thoracolumbar spine associated with residuals, fracture symphysis pubis; hypertension secondary to PTSD; right thigh residuals shell fragment wound; and residuals, fracture left maxilla teeth nos. 8, 10, 11, 12, 15 avulsed traumatically.

4.  The evidence is in a state of equipoise on the question of whether the Veteran's service-connected PTSD was a contributory cause of the aspiration which caused his death.


CONCLUSIONS OF LAW

1.  The Veteran's death was caused by a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.312 (2011).

2.  The issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318  is dismissed.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2011). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

I.  Cause of Death.

In a claim of service connection for the cause of the Veteran's death, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.312.  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's death certificate lists aspiration as the immediate cause of death.  It was noted that the other significant conditions contributing to death were dementia, severe peripheral vascular disease, acute renal failure and COPD.  In an amendment to the death certificate, it was noted that PTSD was also a significant condition contributing to the Veteran's death.

The Board notes that at the time of the Veteran's death, service connection was in effect for PTSD; residuals, fracture symphysis pubis; degenerative joint disease, thoracolumbar spine associated with residuals, fracture symphysis pubis; hypertension secondary to PTSD; right thigh residuals shell fragment wound; and residuals, fracture left maxilla teeth nos. 8, 10, 11, 12, 15 avulsed traumatically.

In a letter received in April 2009, R.K.S., M.D. of the VA provided an opinion to the Veteran's daughter.  He stated that he was in receipt of the documents she had forwarded to him.  He had reviewed them and noted that Robert William Gerber, M.D. listed PTSD on the Veteran's death certificate as a significant contributing condition to her father's death from aspiration pneumonia.  He further stated that given the high association between PTSD and gastric hyperacidity complications such as GERD, he agreed with Dr. Gerber's conclusion and found that the Veteran's pneumonia was directly related to his service-connected PTSD.

When a VA examiner reviewed the Veteran's claims file, however, she disagreed with the Dr. R.K.S.'s opinion.  She stated that there is nothing in the Computerized Patient Record System (CPRS) records, the claims file or VistaWeb records that documents symptoms, diagnosis, or treatment of gastric hyperacidity or GERD, nor is it included in the secondary causes of death on the Veteran's death certificate.  The VA examiner stated that aspiration does not necessarily imply a diagnosis of GERD, even in a Veteran with PTSD.  She stated that aspiration, on the other hand, is a common cause of death in patients with dementia.  She concluded that aspiration is not caused by or a result of any injury or disease in service and is not secondary to any of his service-connected disabilities.  

The Board notes that contrary to the VA examiner's findings of no evidence of any diagnosis of GERD, an April 2001 private treatment record authored by 
Heather Michels, M.D. and Robert Law, M.D. shows an assessment of GERD.  Thus, the VA medical opinion may be called into question.  Under the circumstances, the Board does not believe a remand for clarification is necessary since there appears to be at least a state of equipoise on the question of whether the service-connected PTSD caused or contributed to the Veteran's death by aspiration.  Under such circumstances, the benefit of the doubt goes to the appellant by law.  38 U.S.C.A. § 5107(b).

II.  DIC Under 38 U.S.C.A. § 1318.

The second issue involves entitlement to DIC benefits under 38 U.S.C.A. § 1318.  DIC benefits granted to a surviving spouse under § 1318 are paid in the same manner as if the Veteran's death were service connected.  See 38 U.S.C.A. § 1318(a).  In the present case, as DIC benefits have already been granted in this decision based upon the award of service connection for the cause of the Veteran's death, the alternative claim under § 1318 is rendered moot.  The Court has indicated that, only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318.  See generally Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is, § 1318 provides an alternate basis for an award of DIC and does not provide any additional benefit for the appellant.  Section 1318 is only applicable if the Veteran's death is found to be nonservice- connected.  See 38 C.F.R. § 3.22(a).  In summary, in light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C. § 1310 in the present case, the claim of entitlement to DIC under 38 U.S.C. § 1318 is moot, and the claim is dismissed.

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the appellant as a result of any VCAA deficiency in view of the fact that the full benefit sought by the appellant is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). 



ORDER

Service connection for the cause of the Veteran's death is warranted.  The appeal is granted to this extent.

The issue of entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


